Citation Nr: 1746439	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, also claimed as a degenerative disc disease of the lumbar spine and a mid-back condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to August 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a February 2012 Video Conference hearing. The hearing transcript is of record. 

In February 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  The Board notified the Veteran that the Veterans Law Judge who presided at the hearing was no longer employed at the Board, and that he was entitled to a hearing before another Veterans Law Judge, if he so desired.  See 38 C.F.R. § 20.717.  In March 2017, the Veteran stated that he did not wish to appear at another Board hearing, and he asked that his case be considered on the evidence of record.

This matter was previously before the Board in January 2014, and it was remanded for additional development.  For the reasons discussed below, another remand is needed before the Board can adjudicate the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears from a review of the Veteran's claims file that he is in receipt of disability benefits from the Social Security Administration (SSA); however, a review of his claims file does not show that any effort was ever made to obtain and associate any available SSA records to his VA claims file so they may be considered in this appeal.  Because these SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2015); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to obtain the Veteran's complete SSA record.

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Take all appropriate action to obtain records from SSA, including a copy of its determinations concerning the Veteran's claim for disability benefits, together with the medical records that served as the basis for any such determination.

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




